La Jueza Asociada Señora Fiol Matta
emitió la opinión del Tribunal.
La codemandada recurrente Marta Larissa Alvarado de Silverio nos solicita que revoquemos la sentencia del Tribunal de Apelaciones de 30 de enero de 2004, que confirmó al Tribunal de Primera Instancia con respecto a la existen-cia de daños bajo la doctrina de culpa in contrahendo. Exa-minado el expediente apelativo y el derecho aplicable, y por las razones que habremos de exponer, modificamos la sentencia recurrida; así modificada, se confirma.
HH
Los hechos medulares de este recurso se resumen a continuación. En enero de 2000 la Sra. Marta Larissa Ai-varado, presidenta de Glamorous Nails & Boutique, Inc./1) se comunicó telefónicamente con la Sra. Dolores Colón(2) para informarle que tenía planificado vender su negocio de arreglo de uñas y le preguntó si le interesaba comprarlo. En esta misma conversación telefónica la señora Alvarado le comunicó a la señora Colón que el precio de compraventa era de $350,000. La señora Colón manifestó interés en ad-quirir el negocio y se comprometió a consultarlo con su esposo, el Sr. Fidencio Aldamuy. Posteriormente, la señora Colón se comunicó con la señora Alvarado para reiterarle su interés en comprar el negocio y solicitó una reunión para comenzar el proceso de negociación.
*40Así las cosas, en o alrededor de marzo de 2000, la señora Alvarado nuevamente le ofreció a la señora Colón venderle todos los activos de Glamorous Nails & Boutique, Inc. por el precio de $350,000. Se reunieron entonces para discutir la oferta. El Sr. Rafael Silverio, esposo de la señora Alvarado, participó en esa reunión. Entre otras cosas, la señora Colón indagó sobre la disposición de los esposos a financiar parte del precio de compraventa.
Para febrero o marzo de 2000, la señora Colón contrató a la Contadora Pública Autorizada (C.P.A.) Carmen Román para que la orientara en cuanto a la conveniencia de reali-zar el negocio y los planes para materializarlo. La C.P.A. Román le indicó a la señora Colón que para ello necesitaba cierta información, a saber: el volumen de ventas del nego-cio, los seguros que poseía y los gastos. La señora Colón solicitó la información y la señora Alvarado le entregó el libro de apuntes relacionados con las ventas diarias del negocio, que incluía, además de esta información, el resu-men mensual y anual de esas ventas, y el pago a las em-pleadas y técnicas de Glamorous Nails & Boutique, Inc. La señora Colón retuvo el libro por varios días, antes de de-volvérselo a la persona encargada de entrar la información en el libro, la Sra. Carmen Muñoz de Alvarado.(3)
En marzo de 2000 se reunieron la señora Colón, el señor Silverio, la señora Alvarado y la C.P.A. Román. En esa re-unión se discutió el precio de compraventa, el número de empleados del negocio, el canon de arrendamiento, el pie-taje del negocio, el nombre del agente de seguros y las ra-zones para la venta. Después de la reunión, la C.P.A. Román preparó unas proyecciones de flujo de efectivo del negocio desde el 2001 al 2010 y un Schedule of Operation & Cash Flow desde 1996 a 1999. Estos documentos se prepa-raron a base de la información contenida en el libro de ventas diarias del negocio, así como información provista *41por la señora Alvarado y la Sra. Carmen Muñoz de Alvarado.
La señora Colón llevó a cabo otras gestiones, entre ellas las siguientes: solicitó información sobre el financiamiento en Eurobank, pero no llenó la solicitud requerida; obtuvo información del Small Business Administration; acudió al Sr. Rafael Rivera, de la compañía Consultech, para aseso-rarse sobre el financiamiento de la transacción y contrató los servicios del Ledo. Rafael Román Jiménez para crear una corporación.(4)
A finales de mayo o principios de junio de 2000, la se-ñora Colón se reunió con la señora Alvarado. Esta fue la última reunión que se realizó durante el proceso de negocia-ción y sólo asistieron la señora Colón y la señora Alvarado. En esta reunión, la señora Colón le solicitó a la señora Ai-varado más información sobre el negocio, específicamente con relación a las empleadas, el inventario y las deudas. También le informó a la señora Alvarado que iba a solicitar un préstamo a la Small Business AdministrationX5)
Ahora bien, las partes no acordaron la forma de pago del precio de compraventa ni se hizo pago alguno por ese concepto. La señora Alvarado alega que por esa razón en-tendió que el negocio no era seguro, y una semana después de la reunión, le comunicó a la señora Colón que se había arrepentido de vender Glamorous Nails & Boutique, Inc. Surge de la transcripción de la prueba que la señora Alvarado reconoció que la señora Colón aceptó su oferta de venta y que ella (la vendedora) le dijo “está bien, no hay problema”, aunque dicha expresión en su fuero interno “no significó nada para m[í]”. En su sentencia, el Tribunal de Primera Instancia recoge este incidente en su determina-*42ción de hechos Núm. 26. Ante las recriminaciones de la señora Colón sobre el tiempo y dinero que ella había inver-tido durante las negociaciones, la señora Alvarado se com-prometió a reembolsarle los gastos y darle un año gratis de servicio en Glamorous Nails & Boutique, Inc.
Así las cosas, la señora Colón le envió las facturas de los gastos y la señora Alvarado, a través de su abogado, se negó a reembolsarlos por encontrarlos excesivos.(6) El 24 de octubre de 2000, la señora Colón instó una demanda por incumplimiento de contrato y daños y perjuicios contra Glamorous Nails & Boutique, Inc., Marta Larissa Alvarado de Silverio, su esposo Rafael Silverio, la Sociedad Legal de Bienes Gananciales compuesta por ambos, Carmen Muñoz de Alvarado, su esposo Héctor M. Alvarado y la Sociedad Legal de Bienes Gananciales compuesta por ambos.
Durante la vista celebrada los días 27 y 28 de septiem-bre de 2001, la señora Alvarado expresó, entre otras cosas, que una de las razones para desistir de vender su negocio fue que no tomó en serio las negociaciones, porque la se-ñora Colón no había solicitado el financiamiento a ninguna institución bancaria, a pesar de que habían transcurrido de cinco a seis meses desde el ofrecimiento de venta. Otra razón por la cual se había arrepentido de vender era que se había enterado que la transacción tendría un impacto con-tributivo sustancial.(7)
El 8 de octubre de 2001, el Tribunal de Primera Instan-cia dictó sentencia, resolviendo que no procedía ordenar el cumplimiento específico del contrato ni la imposición de daños, porque realmente no hubo entre las partes un acuerdo de voluntades que generara un contrato. Entendió el foro de instancia que no existió una declaración com-pleta y clara del oferente. No obstante, luego de citar la *43jurisprudencia normativa pertinente a la doctrina de culpa in contrahendo, el tribunal razonó que procedía imponerle responsabilidad a la codemandada Alvarado y a la Socie-dad Legal de Bienes Gananciales compuesta por ella y el Sr. Rafael Silverio “por el rompimiento negligente, injusti-ficado y doloso de las negociaciones”. En ese contexto, el foro de instancia ordenó a la codemandada Alvarado a pa-gar $8,400 por los gastos en que incurrió la señora Colón, y $10,000 por los daños emocionales, más las costas del liti-gio y honorarios de abogado.
Inconforme con este dictamen, la señora Alvarado recu-rrió al Tribunal de Apelaciones, y el 30 de enero de 2004 ese foro confirmó la sentencia apelada. Aunque el foro ape-lativo revocó algunas de las conclusiones de derecho del foro de instancia, éstas no afectaron la determinación de confirmar el dictamen apelado!8)
Nuevamente inconforme con la sentencia emitida por el foro apelativo, la señora Alvarado recurre ante este Tribunal, vía recurso de certiorari presentado el 5 de abril de 2004. Aduce que el foro apelativo erró al “avalar la conclu-sión del Tribunal de Primera Instancia de que la retirada de las negociaciones por razón del impacto contributivo que la venta del negocio representaba constituye [sic] culpa in contrahendo”, al aceptar la determinación del foro de instancia de conceder daños emocionales y al conceder la partida de gastos sin que éstos se hubieran demostrado mediante prueba fehaciente. Examinado el recurso, expe-dimos el auto. La señora Colón no compareció, no obstante nuestra orden que le concedía un término para presentar su alegato, por lo que dimos por sometido el recurso, sin el beneficio de su comparecencia, el 7 de febrero de 2005.
Está ante nuestra consideración, primeramente, si los hechos probados constituyen base suficiente para aplicar *44la doctrina de culpa in contrahendo. Si la respuesta es afir-mativa, debemos resolver si procede compensar los daños alegados, en particular los que se refieren a los sufrimien-tos y las angustias mentales. Examinado el expediente apelativo y el derecho aplicable resolvemos.
J-H J — i
Es principio básico del derecho de obligaciones que nadie está obligado a contratar. J. Puig Brutau, Fundamentos de Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1978, T. II, Vol. I, pág. 226; Prods. Tommy Muñiz v. COPAN, 113 D.P.R. 517, 526 (1982). Esto “tiene como consecuencia que las partes no se encuentren obligadas a proseguir con las negociaciones hasta perfeccionar el contrato, sino que están en libertad de contraer el vínculo o retirarse, según convenga a sus mejores intereses”. Prods. Tommy Muñiz v. COPAN, supra, pág. 526. Véase M. Albaladejo, Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1975, T. I, pág. 317.
No obstante, aun cuando no se hubiera perfeccionado un contrato, nuestro ordenamiento reconoce que
[l]as negociaciones preliminares, sin embargo, generan una relación de carácter social que impone a las partes el deber de comportarse de acuerdo con la buena fe, que, como bien señala Diez-Picazo, “no impera solamente en las relaciones jurídicas ya establecidas o constituidas, sino también en las relaciones derivadas de un simple contrato social”. (Énfasis nuestro.) Prods. Tommy Muñiz v. COPAN, supra, págs. 526-527, citando a L. Díez-Picazo, Fundamentos del Derecho Civil Patrimonial, Madrid, Ed. Tecnos, 1979, Vol. I, pág. 191.(9)
*45En palabras de Puig Brutau, esta relación “impone de-terminados deberes, en el sentido de estar las partes obli-gadas a comportarse con la buena fe necesaria y a observar la lealtad exigida por las convicciones éticas imperantes”. Puig Brutau, op. cit., pág. 227. Se trata, como señala Moreno Quesada (citando al jurista alemán IheringX10) de un deber de diligencia que surge del comienzo voluntario de “una actividad que le pone en relación directa, con el cír-culo de intereses de otro”. (Énfasis nuestro.) B. Moreno Quesada, La oferta de contrato: génesis del contrato y responsabilidad antecontractual, Barcelona, Ed. Nereo, 1963, pág. 200. Esto sujeta a las reglas de la culpa al que pone fin a la interacción de forma intempestiva.
En su tratado titulado “La doctrina de los actos propios”, Diez-Picazo señala que:
La buena fe, en el sentido que aquí importa, es la lealtad en el tratar, el proceder honrado y leal. Supone el guardar la fidelidad a la palabra dada y no defraudar la confianza, ni abusar de ella', supone un conducirse como cabe esperar de cuantos, con pensamiento honrado, intervienen en el tráfico como contratantes. Lo que se aspira a conseguir, se ha dicho, es que el desenvolvimiento de las relaciones jurídicas, el ejer-cicio de los derechos y el cumplimiento de las obligaciones, se produzca conforme a una serie de principios que la conciencia jurídica considera necesarios, aunque no hayan sido formulados. (Enfasis nuestro.) L. Díez-Picazo, La doctrina de los propios actos, Barcelona, Eds. Aries, 1963, pág. 157.
En Prods. Tommy Muñiz v. COPAN, supra, resolvimos que la responsabilidad que genera el incumplimiento con el deber de actuar de buena fe durante las negociaciones es de naturaleza extracontractual. Se asienta esta responsabilidad en que la suspensión injustificada de las negociaciones “constituye un quebrantamiento de la *46buena fe que ... penetra todo nuestro ordenamiento posi-tivo ... que le impone a las partes un deber de lealtad re-cíproca en las negociaciones”.(11) Prods. Tommy Muñiz v. COPAN, supra, pág. 528.
Hemos reconocido la culpa in contrahendo no sólo cuando una de las partes que interviene en el proceso de formación de un contrato actúa intencionalmente, mediando dolo, fraude o abuso del Derecho, sino también cuando obra negligentemente causando daño. Prods. Tommy Muñiz v. COPAN, supra. Además, como señala Moreno Quesada, “la actuación culposa o negligente que provoca la responsabilidad, tanto puede ser positiva, consistir en una actuación del sujeto, como tener un contenido negativo, traducirse en una omisión”. (Énfasis nuestro.) Moreno Quesada, op. cit, págs. 207-208.(12) El Código alemán, que regula la culpa in contrahendo, define la negligencia que da lugar a ésta como “la falta de diligencia exigible en el tráfico”. C.I. Asúa González, La culpa in contrahendo (tratamiento en el Derecho alemán y presencia en otros ordenamientos), Bilbao, Ed. U. País Vasco, 1989, pág. 80. De acuerdo con esta definición, “la presencia o ausencia de negligencia se constataría tomando como referencia los co-*47nocimientos y las capacidades típicas del ámbito social o profesional de que se trate”. Id.
Hemos resuelto que para determinar si ha mediado culpa en la terminación de unos tratos preliminares
[e]s preciso considerar las circunstancias del rompimiento, es-pecíficamente: (1) el desarrollo de las negociaciones, (2) cómo comenzaron, (3) el curso que siguieron, (4) la conducta de las partes durante su transcurso, (5) la etapa en que se produjo el rompimiento, y (6) las expectativas razonables de las partes en la conclusión del contrato, así como cualquier otra circuns-tancia pertinente conforme a los hechos del caso sometidos a escrutinio judicial. Prods. Tommy Muñiz v. COPAN, supra, pág. 530. Véase Torres v. Gracia, 119 D.P.R. 698, 705 (1987).
Cabe señalar que estos factores deben considerarse con una óptica restrictiva, más bien que liberal. Torres v. Gracia, supra.
h-1 I — I HH
Examinemos ahora el caso que nos ocupa. La señora Alvarado aduce que se retiró de las negociaciones para la venta de su negocio por una causa legítima y que, por esa razón, no debe imponérsele el pago de los gastos en que incurrieron los demandantes. Arguye, además, que siem-pre estuvo disponible para reunirse con la señora Colón y ofrecerle información sobre su negocio, que le proveyó un libro donde se llevaban las cuentas del negocio y que “no tomó las negociaciones en serio”, porque la señora Colón nunca le había entregado cantidad alguna de dinero ni ha-bía solicitado el financiamiento necesario para llevar a cabo la compra. Su explicación no nos persuade, pues la prueba confirma todo lo contrario, es decir, el avanzado estado de la negociación entre las partes. Así, consta en autos que hubo un acuerdo en cuanto al objeto (nombre, activos y goodwill del negocio), al precio de $350,000 y a la causa; es decir, a la transmisión de la titularidad sobre el *48bien vendido. En este sentido, lo único que parece haber faltado era el acuerdo sobre el plazo para pagar, pues la compradora se obligó, incluso y sin margen a dudas, a en-tregar el dinero en su totalidad.
Fue la señora Alvarado quien inició las negociaciones, ofreciendo el negocio en venta a la señora Colón. Los tratos preliminares duraron de cinco a seis meses, hasta que la señora Alvarado manifestó que había desistido de la venta. Durante ese tiempo las partes sostuvieron varias conver-saciones y reuniones, con el propósito de obtener la infor-mación necesaria para que se pudiese materializar el acuerdo. La prueba documental y testifical presentada por la señora Colón sostiene cabalmente que ésta realizó dis-tintas gestiones relacionadas a la compraventa del negocio que eran conocidas por la señora Alvarado y que significa-ban gastos para la señora Colón. (13) Cabe señalar que la expectativa de la señora Colón nacía, en parte, de que la única persona con quien la señora Alvarado estaba nego-ciando la venta del negocio era con ella.
Durante esos meses y mientras se llevaban a cabo esas gestiones, la señora Alvarado no indagó sobre las posibles consecuencias contributivas de la venta del negocio. El foro apelativo entendió, correctamente, que el hecho de que la señora Alvarado no consultara anticipadamente con un profesional sobre las consecuencias contributivas de la transacción denota negligencia de su parte en el proceso de negociación. Después de todo, se trataba de un negocio que, alegadamente, le dejaba grandes ganancias y cuyo precio se estableció en $350,000.
La única mención en autos sobre el impacto contributivo de la transacción como motivo para el retiro de señora Ai-varado de las negociaciones surge del testimonio de la com-pradora, señora Colón, como algo que la peticionaria le dijo *49de paso por teléfono cuando le informó que retiraba la oferta de venta. Es de notar que esta conversación para concluir las negociaciones sucedió a escasamente a una se-mana de haberse reunido la vendedora con la compradora y de ésta haber aceptado pagar el precio requerido en la forma requerida. Según determina el Tribunal de Primera Instancia (determinación de hechos núm. 34), la peticiona-ria “no expuso razón alguna para negarse a vender”. (En-fasis nuestro.) Sencillamente, como no se había concretado la fuente de financiamiento, entendió que “no tenía com-promiso y no tomó en serio las negociaciones”. (Enfasis nuestro.) La propia vendedora afirma que cuando la com-pradora la volvió a llamar, “yo le dije que no, no quería vender el negocio”, sin más. Transcripción, pág. 196. Pa-rece evidente que el Tribunal de Primera Instancia no dio crédito a la alegación de impacto contributivo como justifi-cación para el cese abrupto de las negociaciones.
Por el contrario, el Tribunal de Primera Instancia eli-minó toda alegada expresión sobre el asunto contributivo de la exposición narrativa que la vendedora se proponía someter ante el foro apelativo. En la exposición propuesta, en la que hubo que “reconstruir” parte del testimonio de la vendedora porque se habían borrado algunas de las cintas del tribunal, la señora Alvarado informaba que se había enterado del alegado impacto contributivo durante un juego de baloncesto de su hijo, al hablar con el papá de un amiguito de éste y comentarle sobre el negocio. El Tribunal de Primera Instancia eliminó en su totalidad esa “recons-trucción” de la exposición narrativa y concluyó que la ven-dedora no expuso razón alguna para negarse a vender.
En sus escritos de apelación ante el Tribunal de Apela-ciones y de certiorari ante nosotros, la peticionaria no cues-tiona que el trámite de compraventa se encontraba en un estado avanzado, ni las reuniones entre las partes, la in-formación y los documentos que solicitó y se entregaron a la compradora, incluyendo el libro en el que se llevaba *50constancia de todo lo sucedido en el negocio. La transcrip-ción de la prueba confirma la complejidad de la negocia-ción, la extensa participación de la contable de la compra-dora y la intervención de las personas con poder decisional, en particular, la presidenta de la corporación, la vende-dora, señora Alvarado.
A tenor con lo anterior, concluimos que las actuaciones negligentes de la señora Alvarado mantuvieron las expec-tativas de la señora Colón de que el negocio se realizaría y provocaron que ésta incurriera en gastos para su consecución. Coincidimos con los foros de instancia y ape-lativo en que procede responsabilizar a la señora Alvarado bajo la doctrina de culpa in contrahendo.
IV
En su segundo señalamiento de error, la señora Alvarado sostiene que el foro apelativo erró al “aceptar la de-terminación del Tribunal de Primera Instancia de conceder daños emocionales”. Tiene razón.
Nuestro ordenamiento jurídico provee compensación para dos tipos de daños: los pecuniarios o económicos y los morales, que incluyen, a su vez, los sufrimientos y las angustias mentales. Cintrón Adorno v. Gómez, 147 D.P.R. 576, 587 (1999).(14) La obligación de compensar el daño moral puede surgir como resultado del incumplimiento de un contrato o del incumplimiento del deber general de diligencia dispuesto en el Art. 1802 del Código *51Civil, 31 L.P.R.A. sec. 5141. En el ámbito extracontractual, nuestra jurisprudencia nunca ha distinguido entre daños físicos, materiales o morales para efectos de compensación. García Pagán v. Shiley Caribbean, etc., 122 D.P.R. 193 (1988).(15) No así en el campo contractual, en el que por muchos años nos negamos a indemnizar los daños morales por incumplimiento de contrato, hasta que en Camacho v. Iglesia Católica, 72 D.P.R. 353 (1951),(16) reconocimos que también debían ser indemnizados estos daños, siempre que fueran previsibles al momento de constituirse la obligación.(17)
En Tommy Muñiz v. COPAN, supra, la opinión mayori-taria no analiza cuáles daños son compensables como re-sultado de la culpa in contrahendo, aunque los votos par-ticulares abordan el tema.(18) En RBR Const., S.E. v. A.C., *52149 D.P.R. 836, 848 (1999), con relación a la indemnización del licitador perdidoso en una subasta ilegalmente anulada o adjudicada, expresamos que los daños extracontractuales que podría recuperar el licitador, ya fuera por culpa in con-trahendo o por abuso de derecho, son limitados e incluyen, “por ejemplo, los costos en los que se incurrió en prepa-rarse para la licitación arbitrariamente anulada y otros gastos relacionados, incluyendo los intereses desde que se incurre en éstos”. No abundamos entonces, porque no era necesario, en las fuentes doctrinales de esa limitación.
Explica Diez-Picazo que “[l]a doctrina es pacífica en el sentido de que el deber de resarcimiento por culpa in contrahendo alcanza sólo al llamado ‘interés negativo’ ”. Diez-Picazo, op. cit, pág. 192. Coinciden los tratadistas en que éste, a su vez, comprende “los gastos y desembolsos llevados a cabo en vista de la ejecución del contrato proyectado”. Id. Véase J. Castán Tobeñas, Derecho Civil español, común y foral, Madrid, Ed. Reus, 1967, T. 3, pág. 469. Así mismo, Alonso Pérez, citando a Faggella, explica que “quien, confiando en la honorabilidad ajena, consintió en tratar, y en base a tal confianza hizo gastos, elaboró proyectos, realizó viajes, etc., ha sufrido una pérdida patrimonial que la otra parte está obligado [sic] a reparar”. (Énfasis nuestro.) M. Alonso Pérez, La Responsabilidad Precontractual, 47 (julio-diciembre) Rev. Crít. Der. Inmob. 859, 891 (1971).
Más específicamente, Moreno Quesada distingue entre los “gastos-espontáneos” —aquellos que una persona *53realiza para atraer la atención de posibles contratantes, sin depender ni descansar en representaciones o conducta de la otra parte (ej., gastos en anuncios)— y los “gastos provocados”, esto es, “aquellos cuya realización encuentran su razón de ser en el consentimiento del contratante” (ej., los necesarios para la preparación del proyecto de contrato: viajes, planos, peritos, entre otros). Estos últimos serán resarcibles; los primeros no. Moreno Quesada, op. cit., págs. 54-55.(19)
Ahora bien, resulta difícil justificar la limitación impuesta por la doctrina a la responsabilidad por culpa in contrahendo, si la concebimos estrictamente como una modalidad de culpa extracontractual, sin considerar que, como señala el profesor Godreau Robles “el valor y el interés que pretende protegerse es el de la lealtad”. (Enfasis en el original.) M. Godreau Robles, Lealtad y Buena Fe Contratactual, 58 Rev. Jur. U.P.R. 367, 394 (1989). En efecto, no podemos obviar que, distinto a otros supuestos de responsabilidad extracontractual, la responsabilidad por culpa in contrahendo surge como consecuencia de una relación social preexistente entre las partes negociantes, quienes por razón de esa relación, que anteriormente he-mos llamado “de carácter social”, están obligados a actuar de acuerdo con los postulados de la buena fe.(20) Prods. *54Tommy Muñiz v. COPAN, supra, pág. 526; Torres v. Gracia, supra, pág. 703.
La dificultad que entraña ubicar la culpa in contra-hendo en una de la figuras jurídicas reconocidas por nues-tro ordenamiento civil no pasó desapercibida cuando este Tribunal resolvió el caso medular de Prods. Tommy Muñiz v. COPAN, supra. Consideramos entonces la posibilidad de que se tratara de una responsabilidad sui generis, antes de optar por ubicarla en el marco de la responsabilidad extracontractual. Prods. Tommy Muñiz v. COPAN, supra, págs. 525-529. Sin embargo, nuestra decisión sobre la na-turaleza jurídica de esta figura no nos impidió reconocer que
... la amplia gama de supuestos sobre los cuales puede asen-tarse la responsabilidad precontractual hace necesario que en el análisis del problema se considere qué figura jurídica —culpa, dolo, fraude, buena fe, abuso del derecho u otros prin-cipios generales del derecho— responde más adecuadamente como fundamento jurídico para la solución del caso. Prods. Tommy Muñiz v. COPAN, supra, págs. 529-530. Véase Torres v. Gracia, supra, págs. 704-705.(21)
No se trata, pues, de la obligación de diligencia genérica y erga omnes impuesta por el Art. 1802 del Código *55Civil, supra. Es una obligación hacia una persona determi-nada, que surge en aquel momento en el curso de las ne-gociaciones en el cual el ejercicio del derecho de una parte a retirarse, corolario del principio de la autonomía de la voluntad, activa la protección de la confianza depositada por la otra y resulta contrario al principio inmanente de la buena fe.
La realidad es que, al igual que otros supuestos de res-ponsabilidad que nacen por aplicación de los principios de-rivados de la buena fe, la culpa in contrahendo carece de regulación propia. Por eso, aunque la hemos ubicado, por analogía, bajo la égida del Art. 1802 del Código Civil, supra, estamos obligados a continuar colmando, caso a caso, los vacíos normativos subsistentes, en aquellos aspectos que no son del todo compatibles con los elementos típicos de la responsabilidad extracontractual.(22) Para ello, el Art. 7 de nuestro Código Civil, 31 L.P.R.A. sec. 7, que prohíbe que nos rehusemos a fallar “a pretexto de silencio, obscu-ridad, o insuficiencia de la le/’, nos remite a la equidad, como fuente para elaborar las normas necesarias.!23) Olmo *56v. Young Rubicam, 110 D.P.R. 740 (1981); Asoc. Cond. Balcones S.Ma. v. Los Frailes, 154 D.P.R. 800 (2001). Véanse, además: Corraliza v. Bco. Des. Eco., 153 D.P.R. 161 (2001); Ortiz Andújar v. E.L.A., 122 D.P.R. 817 (1988); Flores v. Meyers Bros. of P.R., Inc., 101 D.P.R. 689 (1973); Robles Ostolaza v. U.P.R., 96 D.P.R. 583 (1968); Collazo Cartagena v. Hernández Colón, 103 D.P.R. 870 (1975). Véase, además, Asoc. Fcias. Com. v. Depto. de Salud, 156 D.P.R. 105 (2002).
El alcance limitado que la doctrina reconoce a la indemnización por culpa in contrahendo responde, a nuestro entender, a dos fundamentos. El primero surge, precisamente, de la indubitada genealogía de la figura de la culpa in contrahendo como hija de la equidad, cuyo propósito es sancionar el quebrantamiento de la confianza. Por eso, según afirma Ghersi, no es necesario forzarla en una categoría jurídica predeterminada:
En efecto, frente al quebrantamiento de la buena fe se im-pone el deber de reparar el daño causado por esa sola circuns-tancia, sin que deba requerirse la presencia de otro factor de atribución, ya que la sola violación del precepto constituye fundamento suficiente para el nacimiento de la obligación re-sarcitoria, sin perjuicio de que medien en el caso otros factores subjetivos (dolo o culpa). C.A. Ghersi, Teoría general de la re-paración de daños, 2da ed., Buenos Aires, Ed. Astrea, 1999, pág. 234.
Como hija de la equidad, la doctrina de culpa in contrahendo busca regresar a las partes a la situación en la que se encontraban antes de comenzar los tratos fallidos/24) Por eso, según señala Asúa González, la indemnización del llamado interés negativo
... pretende reponer, en términos económicos, las cosas al estado en que estarían si el perjudicado nunca hubiera oído *57hablar del contrato o no hubiera confiado en su validez; por ello se le denomina también interés de la confianza. (Enfasis nuestro.) Asúa González, op. cit., págs. 67-68.
La indemnización por culpa in contrahendo es, pues, reparativa, basada en el principio de que quien vulnera la confianza depositada por otro, debe devolver a esa persona al estado en que estaría si no se hubiesen dado las circunstancias que dan lugar a la reparación. Asúa González, op. cit., pág. 69. Se cuida mucho la doctrina de permitir que a través de la indemnización la parte agraviada obtenga las ventajas económicas que hubiera representado llevar a feliz término el proceso de negociación (interés positivo). En vez, el objetivo es “colocar al perjudicado como si no hubiese emprendido los contactos negociales”. Ghersi, op. cit., pág. 288.(25)
El segundo fundamento para limitar la indemnización por culpa in contrahendo responde a la fuerte política jurídica a favor del tráfico jurídico y la libertad de contratación. Los tratadistas basan su conclusión sobre el alcance limitado de la responsabilidad por culpa in contrahendo en la necesidad de no coartar la libertad de contra-tar que fundamenta nuestro derecho contractual. Ello dirigido, claro está, a proteger la estabilidad que requiere el *58desarrollo económico y el tráfico comercial.!26) Resulta igualmente necesario y tiene igual propósito delimitar cla-ramente los lindes entre la responsabilidad que puede sur-gir de la ruptura de tratos preliminares y la que corres-ponde a la oferta y su consideración. Todo ello apunta a la necesidad de sujetar el alcance de la responsabilidad por culpa in contrahendo a consideraciones de política pública que no están presentes usualmente en la determinación de responsabilidad extracontractual. Por eso explicamos en Torres v. Gracia, supra, pág. 710, que la doctrina de culpa in contrahendo “de por sí debe ser aplicada restrictiva-mente”.
A la luz de lo anterior, resolvemos que el deber de in-demnizar por el rompimiento culposo de los tratos prelimi-nares alcanza, de ordinario, tan sólo al llamado “interés negativo”; es decir, a la reparación de los gastos sufridos y las pérdidas patrimoniales derivadas del proceder arbitra-rio de la parte que incurre en culpa.
V
Arguye, por último, la señora Alvarado, que la señora Colón no presentó prueba fehaciente de los gastos en los que alegadamente incurrió para la consecución del negocio, por lo cual erró el foro apelativo al confirmar la partida de $8,400 en ese concepto. Recordemos que en su testimonio, la señora Alvarado reconoció que la señora Colón había incurrido en ciertos gastos con el objetivo de que se mate-rializara el acuerdo y que se ofreció a reembolsarle dichos gastos. No obstante, al conocer la cantidad que la señora Colón alegaba haber gastado la encontró excesiva y se negó a pagarla.
*59La prueba documental y testifical recibida por el foro de instancia en cuanto a los gastos en que incurrió la señora Colón le mereció a éste entera credibilidad. En numerosas ocasiones hemos sostenido que un tribunal revisor no debe sustituir su criterio por el del foro de instancia, salvo cuando estén presentes “circunstancias extraordinarias o indicios de pasión, prejuicio, parcialidad o error manifiesto”. Coop. Seguros Múltiples de P.R. v. Lugo, 136 D.P.R. 203, 208 (1994). Examinado en su totalidad los autos del caso, resolvemos que el foro de instancia no actuó movido por pasión, prejuicio, parcialidad o error manifiesto, por lo que no intervendremos con su apreciación. De igual modo, no intervendremos con la imposición que hizo el foro de instancia sobre las costas y los honorarios de abogados concedidos a favor de la demandante.
Por los fundamentos expresados, modificamos parcial-mente la sentencia dictada por el Tribunal de Apelaciones, a los efectos de eliminar la partida concedida por daños emocionales. Así modificada, se confirma dicha sentencia.

Se dictará sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez concu-rrió con el resultado sin opinión escrita. El Juez Asociado Señor Fuster Berlingeri disintió sin opinión escrita y el Juez Asociado Señor Rivera Pérez no intervino.

(1) Glamorous Nails & Boutique, Inc., es una corporación creada bajo las leyes del Estado Libre Asociado de Puerto Rico, en la cual se proveen servicios para el cuidado de uñas.


(2) La señora Colón fue cliente de Glamorous Nails & Boutique, Inc. por espacio de quince años y conocía a la Sra. Marta Larissa Alvarado desde entonces.


(3) La señora Muñoz de Alvarado es la madre de la Sra. Marta Larissa Alvarado y una de las accionistas de Glamorous Nails & Boutique, Inc.


(4) Los demandantes no presentaron evidencia, durante la vista en su fondo, de que se hubiera organizado una corporación para adquirir los activos de Glamorous Nails & Boutique, Inc.


(5) Del expediente apelativo surge que los demandantes nunca sometieron los documentos a Eurobank ni a la Small Business Administration para solicitar el financiamiento para la compraventa.


(6) En la factura aparecían las cantidades de $4,200 de honorarios a la C.P.A. Carmen Román y $4,200 de honorarios al licenciado Román.


(7) Informó que la cantidad que hubiese tenido que pagar al Departamento de Hacienda en concepto de contribuciones resultaba onerosa, sin precisar la cantidad exacta.


(8) El Tribunal de Apelaciones tuvo ante sí una transcripción de la vista en su fondo y una exposición narrativa del testimonio de la Sra. Marta Larissa Alvarado, ya que porciones de la grabación original se habían dañado.


(9) La doctrina conoce esta etapa precontractual como la doctrina de los “tratos preliminares”. M. Albaladejo, Tratado de Derecho Civil, Barcelona, Ed. Bosch, 1989, T. II, Vol. I, pág. 226. Se define a los tratos preliminares como sigue:
“Hay tratos previos cuando a la emisión de la oferta precede un período de tanteos preliminares, en los que ambas partes o una de ellas (pues basta que la intervención de la otra se limite a apreciar lo que somete a su consideración aquélla) hacen cálculos y valoran posibilidades, para señalar los eventuales términos en los *45que cabría o convendría concluir el contrato; pero sin proponer en firme una a la otra su conclusión en tales o cuales condiciones definitivamente determinadas”. Id.


(10) Von Ihering, “De la culpa in contrahendo”, en Oeuvres Choisies, II ed. Francesa, París, 1893, Núm. 15, pág. 4.


(11) “Una razón elemental de equidad aconseja sean protegidas las actuaciones de buena fe frente a la conducta culpable que les produzca una consecuencia dañosa, y ello tanto si se ocasiona con motivo de la ejecución de relaciones previamente trabadas (culpa contractual), como si es en la preparación de las mismas (culpa in contrahendo)....” B. Moreno Quesada, La Oferta de Contrato, Barcelona, Eds. Nereo, 1963, pág. 200. En Velilla v. Pueblo Supermarkets, Inc., 111 D.P.R. 585, 588 (1981), señalamos que “[e]l contenido de eticidad de cada acto deberá examinarse a la luz de sus circunstancias particulares, pero el comportamiento conforme a la buena fe es precepto general que abarca toda actividad jurídica”. Véanse, además: Catalytic Ind. Maint. Co. v. F.S.E., 121 D.P.R. 98, 113 (1988); Ramírez v. Club Cala de Palmas, 123 D.P.R. 339, 349 (1989); P.F. Entenza Escobar, La responsabilidad precontractual en Derecho puertorriqueño, 7 Rev. Der. Pur. 105 (1963).


(12) Evidentemente, “el lógico deseo de mantener una esfera de libertad para que las partes negocien no puede llevar a decir que sólo en caso de dolo deberán responder por sus actos lesivos, sino que habrán de hacerlo siempre que hayan vul-nerado lo que la buena fe imponía para el caso en concreto”. C.I. Asúa González, La culpa in contrahendo (tratamiento en el Derecho alemán y presencia en otros ordenamientos), Bilbao, Ed. U. País Vasco, 1989, pág. 287.


(13) El foro de instancia tuvo la oportunidad de escuchar el testimonio, tanto de la señora Colón como el de la C.P.A. Carmen Román, con relación a las gestiones realizadas por éstas y estos testimonios le merecieron credibilidad.


(14) Según, explicamos en Cintrón Adorno v. Gómez, 147 D.P.R. 576, 589 (1999), citando a G. Ortiz Ricol, Valoración Jurídica del Daño Moral, 48 Rev. Der. y Leg. 22, 24 (1959), el daño moral es “[p]or exclusión, el daño no patrimonial... el daño que no recae directamente sobre el patrimonio de una persona o que cayendo sobre bienes objetivos, ocasione o no lesión material en los mismos, causa una perturbación aní-mica en su titular, cualquiera que sea el derecho que sobre ello se ostente”. (Énfasis en el original.) La finalidad que se persigue al concederle al lesionado una partida de daños emocionales es “indemnizar el dolor, los sufrimientos y las angustias mentales que padece una persona como consecuencia de un acto culposo o negligente”. Cintrón Adorno v. Gómez, supra, pág. 597.


(15) Por el contrario, hemos definido “daño” como todo “ ‘aquel menoscabo material o moral que sufre una persona, ya en sus bienes vitales naturales, ya en su propiedad o en su patrimonio, causado en contravención a una norma jurídica y por el cual ha de responder otra’ ”. Cintrón Adorno v. Gómez, supra, pág. 605, citando a García Pagán v. Shiley Caribbean, etc., 122 D.P.R. 193, 205-206 (1988).


(16) Véanse, a contrario sensu: González Mena v. Dannermiller Coffee Co., 48 D.P.R. 608 (1935); Díaz v. Cancel, 61 D.P.R. 888 (1943); Díaz v. Palmer, 62 D.P.R. 111 (1943).


(17) Nuestro derecho de compensación del daño responde, como sabemos, al prin-cipio de previsibilidad. Así, hemos resuelto que “nadie viene obligado a responder de aquellos sucesos que no hubieran podido preverse, o que previstos fueran inevitables”. Salvá Matos v. A. Díaz Const. Corp., 95 D.P.R. 902, 906 (1968). El deber de previsión está atado, claro está, a la prudencia, pues excluye la obligación de prever “sucesos totalmente insólitos y extraordinarios”, aunque éstos sean previsi-bles en teoría. Jiménez v. Peregrina Espinet, 112 D.P.R. 700 (1982). Los daños resar-cibles por incumplimiento contractual también están sujetos al requisito de previsibilidad. Art. 1058 del Código Civil, 31 L.P.R.A. sec. 3022. En atención a esta norma, hemos admitido la compensación de aquellos daños morales que sean previ-sibles al momento de constituirse la obligación y que sean consecuencia necesaria de la falta de cumplimiento del contrato. Art. 1060 del Código Civil, 31 L.P.R.A. sec. 3024; Soc. de Gananciales v. Vélez & Asoc., 145 D.P.R. 508, 523 (1998); Camacho v. Iglesia Católica, supra, pág. 360. Véanse, además: Pereira v. I.B.E.C., 95 D.P.R. 28 (1967); González v. Centex Const. Co., etc., 103 D.P.R. 82, 88 (1974); De Jesús v. Ponce Housing Corp., 104 D.P.R. 885, 889 (1976).


(18) Así, la opinión disidente del Juez Asociado Señor Díaz Cruz coincide con Diez-Picazo y Gullón, en su obra Sistema de Derecho Civil, 3ra ed., Madrid, Ed. Tecnos, 1980, Vol. II, en que “hay que indemnizar a la parte que confiaba honesta-mente en la conclusión del acuerdo los gastos en que haya incurrido (pago de aseso-res, desplazamientos, interés del dinero conseguido para cumplir la prestación a la que le obligaría el contrato, etc.)”. (Énfasis nuestro.) Prods. Tommy Muñiz v. COPAN, *52supra, pág. 537. Distingue igualmente entre: “(1) responsabilidad limitada a gastos en caso de fundada expectativa de final formación del contrato; y (2) responsabilidad en daños y peijuicios de quien actúa de mala fe, porque de exigir igual responsabi-lidad en uno y otro caso se produciría un temor de riesgo en los contratantes que frenaría y hasta enervaría la deseable fluidez y libertad de acción en toda la etapa precontractual.” Prods. Tommy Muñiz v. COPAN, supra, pág. 538. Por su parte, el Juez Asociado Señor Dávila condiciona su voto de conformidad a que la culpa in contrahendo se limite al retiro propiamente abusivo de la negociación y a que se delimite su alcance a “los peijuicios englobados en el llamado interés negativo”. Prods. Tommy Muñiz v. COPAN, supra, pág. 540.


(19) Algunos estudiosos, entre estos Alonso Pérez, añaden las pérdidas ocasiona-das “por desaprovechar ocasiones favorables de celebrar un contrato con otras personas”. M. Alonso Pérez, 47 (julio-diciembre) Rev. Crít. Der. Inmob. 859, 905 (1975). Diez-Picazo, op. cit., pág. 192, discrepa de esta interpretación de lo que la doctrina alemana denomina “daños a la confianza”. En esa misma corriente de pen-samiento se encuentra Manuel Albaladejo, quien señala que la obtención del benefi-cio que hubiera producido el contrato no constituye, propiamente, perjuicio compensable. M. Albaladejo, Derecho Civil, 8va ed., Barcelona, Ed. Bosch, 1989, T. II. Vol. I, pág. 402.


(20) Según explica Puig Brutau: “Ha de tenerse en cuenta la diferencia entre daño contractual y extracontractual. En el primero hay una relación jurídica anterior al daño entre el sujeto que lo causa y el que lo sufre, y su objeto sólo se modifica al quedar sustituido el cumplimiento por el resarcimiento (id quod interest) respecto a la prestación que era objeto de la obligación. En el segundo hay incumplimiento de una obligación genérica, que pesa sobre una generalidad de personas, con el que se produce el daño extracontractual. La obligación propiamente específica sólo nace a *54consecuencia de la producción del daño.” J. Puig Brutau, Fundamentos de Derecho Civil, Barcelona, Ed. Bosch, 1984, T. II, Vol. III, pág. 181.


(21) Los autores han reconocido las dificultades que plantea determinar la na-turaleza jurídica de esta figura. Véase, por ejemplo, Puig Brutau, op. cit, T. II, Vol. I, pág. 228: “[a]l tratar de señalar el fundamento legal de la responsabilidad han sur-gido dudas. Por un lado, el contrato no llegó a celebrarse y no puede tratarse, por consiguiente, de responsabilidad contractual; por otro lado, el apoyo exclusivo en el principio que impone la responsabilidad extracontractual ... parece demasiado vago ....” Más adelante explica que la responsabilidad por culpa in contrahendo no se basa “en la violación del deber genérico alterum non laedere, sino en el quebrantamiento de la lealtad y confianza que las partes se deben recíprocamente por el hecho de entrar en negociación”. íd., pág. 230. Véase, también, M.A. del Arco Torres y M. Pons González, Diccionario de Derecho Civil, Pamplona, Ed. Aranzadi, 1984, T. 1, pág. 404, citado en Torres v. Gracia, supra, pág. 704 esc. 2: “A nuestro entender —y según Adriano De Cupis (op.cit., p. 168)— a quien sustancialmente seguimos en la exposi-ción del presente epígrafe, se está en presencia de una relación ohligacional (prece-dente a la que será establecida en el contrato) en cuanto [a]l vínculo jurídico referido liga a una parte y a otra por el hecho de haber principado los tratos. La iniciación de los tratos es el hecho del que se deriva la obligación de una parte para la otra, de tener un comportamiento concorde a la buena fe.” (Énfasis nuestro.)


(22) Surge una laguna cuando la ley no contiene una disposición necesaria o conveniente para la pro tección de los intereses de la comunidad o de sus miembros. Es en las “lagunas” donde se manifiesta la iniciativa de jueces y tribunales, que perfilan, moldean y adaptan la ley a nuevas situaciones. F.C. de Diego y Gutiérrez, De las Lagunas de la Ley, Madrid, Ed. Real Academia de Jurisprudencia y Legislación, 1945, págs. 39-40.


(23) A partir del reconocimiento expreso de la función seminal de la equidad en nuestro sistema de derecho en Silva v. Comisión Industrial, 91 D.P.R. 891 (1965), pasando luego por la afirmación del valor normativo del contenido ético del ordena-miento jurídico en Velilla v. Pueblo Supermarkets, Inc., supra, hemos reconocido fuentes de obligaciones extrañas a las categorías tradicionales concretamente esta-blecidas en nuestro ordenamiento civil. Así, hemos admitido la fuerza generadora de obligaciones que tienen los actos propios y hemos reiterado la posibilidad vinculante de la declaración unilateral de voluntad (Int. General Electric v. Concrete Builders, 104 D.P.R. 871 (1976); Ramírez Ortiz v. Gautier, 87 D.P.R. 497 (1963)), del abuso del derecho (Soriano Tavárez v. Rivera Anaya, 108 D.P.R. 663 (1979)), del enriquecimiento injusto (Silva v. Comisión Industrial, supra; Ortiz Andújar v. E.L.A., 122 D.P.R. 817 (1988)) y, en lo que aquí nos concierne, de la ruptura culposa de los tratos contractuales preliminares. Todas estas figuras han permitido al derecho moderno “contrarrestar los efectos formalistas del sistema normativo legal, echando mano a los principios generales de la buena fe ... intentando la realización del ideal de justicia”. C.A. Ghersi, Teoría general de la reparación del daño, 2da ed., Buenos Aires, Ed. Astrea, 1999, pág. 223.


(24) Por definición, la equidad busca la justicia del caso individual. Es el fiel de la balanza, la moderadora sin par de la ley. Véase Aristóteles, Ética a Nicomaco, Libro 5, Cap. 10, Centro de Estudios Constitucionales, Madrid, 1985, págs. 86-87.


(25) En este sentido, la culpa in contrahendo guarda analogía, por su origen y finalidad, con otra figura nacida también de la equidad: la del enriquecimiento injusto. Ésta también procura deshacer una situación y restablecer un patrimonio al estado en que se encontraba antes de ser desplazado a otro sin causa, es decir, sin explicación válida en derecho. Para ello se vale del mecanismo del argumento analógico; en Encarna Roca Trías, restitución. Ortiz Andújar v. E.L.A., supra. Véase M. Albaladejo y Díaz Alabart, Comentarios al Código Civil y compilaciones forales, 2da ed., Madrid, Ed. Rev. Der. Privado, 1992, T. 1, Vol. 1, pág. 598. La validez de la solución que propone el método analógico la brinda el convencimiento de que la semejanza entre los supuestos regulados por la norma existente y los supuestos que carecen de norma concreta justifica la aplicación a éstos de la regla dispuesta para los primeros. A ello se refiere el Art. 4 del Código Civil español cuando requiere que entre uno y otros “se aprecie identidad de razón”. Encontramos “identidad de razón” entre los supuestos comprendidos en la acción por culpa in contrahendo y en la acción por enriquecimiento injusto, por la similitud del fundamento a la que res-ponde la delimitación de responsabilidad en ambos casos.


(26) Véase, por ejemplo, Puig Brutau, op. cit., pág. 5: “El derecho de contratos ha representado tradicionalmente el área de más plena realización de la voluntad del individuo.”